Case 2:20-cv-14069-KAM Document 13 Entered on FLSD Docket 05/05/2020 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 2:20-cv-14069-KAM


  AURELIO PEREZ, JR.,

         Plaintiff,

  vs.

  POP FLORIDA PROPERTIES, LLC, a
  foreign limited liability company,

        Defendant.
  ___________________________________/
                OPINION AND ORDER GRANTING PLAINTIFF’S MOTION
                          TO REMAND TO STATE COURT

         This Cause is before the Court upon Plaintiff Aurelio Perez, Jr.’s Motion to Remand to

  State Court [DE 7] arguing Defendant’s Notice of Removal was untimely. Defendant filed a

  Response in Opposition [DE 8]. Plaintiff filed a Reply in Support [DE 12]. The Court has

  carefully considered the matter and is fully advised in the premises.

    I.   BACKGROUND

         On March 4, 2020, Defendant filed a Notice of Removal [DE 1]. This slip-and-fall action

  was originally filed by Plaintiff on July 2, 2019 in the Tenth Judicial Circuit in and for Highlands

  County, Florida. [DE 1-1 at 2-4]. Plaintiff’s Complaint does not plead a specific amount of

  damages, but alleges the damages exceeded $15,000.00. [DE 1-1 at ¶ 1].

         Defendant based the Notice of Removal on receipt of the medical records and bills totaling

  $169,111.44, sent via email on February 3, 2020. [DE 8 at 1-2; DE 1-2 at 2]. Accordingly,

  Defendant argues the Notice of Removal filed on March 4, 2020 was timely, as it was filed within
Case 2:20-cv-14069-KAM Document 13 Entered on FLSD Docket 05/05/2020 Page 2 of 8



  30 days of receiving Plaintiff’s medical bills and records and within one year of Plaintiff filing his

  Complaint on August 2, 2019. [DE 8 at 2; DE 1 at ¶ 11].

          Plaintiff filed the instant Motion to Remand to State Court arguing the Notice of Removal

  was untimely. [DE 7]. Plaintiff insists the February 3rd email was not the earliest communication

  from which Defendant could ascertain the amount in controversy and that the case was removable.

  [Id. at 2]. Plaintiff asserts Defendant was first made aware that the amount in controversy exceeded

  $75,000 when Plaintiff’s attorney emailed Defendant’s attorneys on January 21, 2020, writing in

  part:

          In light of our agreement, I will hold off on answering the pending discovery, but I
          am sending you the medical records, bills, and a medical bill table so the parties
          may begin exploring the possibility of settlement. While the current known
          medical expenses total approximately $168,000 per my current medical bill
          table (to be produced shortly), it is my understanding that Mr. Perez Jr. is
          scheduled to undergo another surgery. As a result, the medical expenses are
          expected to increase significantly in the near future. Upon review of the file, please
          let me know if your client would like to explore the possibility of early resolution.

  [Id.; DE 1-2 at 5].

   II.    APPLICABLE LAW

          “Title 28 U.S.C. § 1332(a) vests a district court with subject matter jurisdiction when the

  parties are diverse and the amount in controversy ‘exceeds the sum or value of $75,000, exclusive

  of interest and costs.’” Lambertson v. Go Fit, LLC, 918 F. Supp. 2d 1283, 1284 (S.D. Fla. 2013).

  Generally, a Notice of Removal must “be filed within 30 days after the receipt by the defendant . . .

  of a copy of the initial pleading” or “within 30 days after the service of summons upon the

  defendant if such initial pleading has then been filed in court and is not required to be served on

  the defendant, whichever period is shorter.” 28 U.S.C. § 1446(b)(1). However:

          Except as provided in subsection (c), if the case stated by the initial pleading is not
          removable, a notice of removal may be filed within 30 days after receipt by the
          defendant, through service or otherwise, of a copy of an amended pleading, motion,


                                                    2
Case 2:20-cv-14069-KAM Document 13 Entered on FLSD Docket 05/05/2020 Page 3 of 8



         order or other paper from which it may first be ascertained that the case is one
         which is or has become removable.

  28 U.S.C. § 1446(b)(3) (emphasis added).

         The Eleventh Circuit has opined on the parameters of “other paper”:

         What constitutes “other paper,” however, has been developed judicially. Courts
         have not articulated a single test for identifying “other paper,” but numerous types
         of documents have been held to qualify. They include: responses to request for
         admissions, Wilson v. Gen. Motors Corp., 888 F.2d 779, 780 (11th Cir.1989);
         settlement offers, Addo v. Globe Life & Accident Ins. Co., 230 F.3d 759, 761–62
         (5th Cir.2000); interrogatory responses, Akin v. Ashland Chem. Co., 156 F.3d 1030,
         1036 (10th Cir.1998); deposition testimony, S.W.S. Erectors, Inc. v. Infax, Inc., 72
         F.3d 489, 494 (5th Cir.1996); demand letters, Williams v. Safeco Ins. Co., 74
         F.Supp.2d 925, 929 (W.D.Mo.1999); and email estimating damages, Callahan v.
         Countrywide Home Loans, Inc., No. 3:06–105, 2006 WL 1776747, at *3–*4
         (N.D.Fla. June 26, 2006).

  Lowery v. Alabama Power Co., 483 F.3d 1184, 1213 n.62 (11th Cir. 2007) (emphasis added).

  Whatever form they come in, “the documents received by the defendant must contain an

  unambiguous statement that clearly establishes federal jurisdiction.” Id. at n.63.

         This Court has held that “[t]he definition of ‘other paper’ is broad and may include any

  formal or informal communication received by a defendant. Wilson v. Target Corp., 2010 WL

  3632794, at *2 (S.D. Fla. Sept. 14, 2010).     “Documents qualifying as ‘other paper’ trigger the

  time period for removal when they result from ‘a voluntary act of plaintiff’ and make it clear that

  federal jurisdiction exists.” Id.

         “Once a state court defendant has exercised his right to seek removal under 28 U.S.C. §

  1446(a) a state court plaintiff may seek remand within thirty days after the filing of the notice of

  removal noting any defect with the removal.”            Yusefzadeh v. Nelson, Mullins, Riley &

  Scarborough, LLP, 365 F.3d 1244, 1246 (11th Cir. 2004). “[R]emoval statutes are construed

  narrowly; where plaintiff and defendant clash about jurisdiction, uncertainties are resolved in favor

  of remand.” Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994).

                                                   3
Case 2:20-cv-14069-KAM Document 13 Entered on FLSD Docket 05/05/2020 Page 4 of 8



  III.   DISCUSSION

         Plaintiff contends the January 21 st email is the first instance of “other paper” that should

  begin the 30-day countdown, rather than the subsequent February 3rd email of medical records and

  bills that Defendant relied on, because it was an “email establishing damages, resulting from a

  voluntary act of Plaintiff, and containing an unambiguous statement that clearly establishes federal

  jurisdiction.” [DE 12 at 3-4].

         Defendant responds that the January 21st email was in the context of “beginning to explore

  the possibility of early settlement between the parties,” and that “Plaintiff’s counsel did not

  specifically discuss the amount of damages he was seeking or the amount in controversy.” [DE 8

  at 1]. Defendant argues that the February 3rd email was proper to rely on because the first email

  was just an approximation of medical expenses, whereas the second email with bills attached

  “unequivocally confirmed” the amount in controversy. [Id. at 2]. Defendant argues this instance

  is analogous to another case where a court found an email discussing settlement negotiations was

  posturing and not a reliable indicator of damages to trigger the 30-day clock.

         Plaintiff points to Barton v. Hurricane Associates, LLC, where the court found that a

  preliminary email estimating damages constituted “other paper” even where emails sent shortly

  after were the communications that confirmed the amount. Barton v. Hurricane Assocs., LLC,

  2016 WL 6123371, at *1 (M.D. Fla. Oct. 20, 2016). There, the first email sent by plaintiff’s

  counsel on July 1 “advised that it ‘will be no secret that we believe our claim has a value in excess

  of $75,000, since the medical bills have exceeded that amount.’” Id. Then, “[c]onsistent with the

  July E-Mail, . . . Plaintiff produced discovery to Defendants on July 7 and July 17 (“Discovery”),

  which confirmed that [amount-in-controversy] in the State Action exceeds $75,000.00.” Id.

  (emphasis omitted). The court rejected defendants’ arguments that the first email was inadequate



                                                   4
Case 2:20-cv-14069-KAM Document 13 Entered on FLSD Docket 05/05/2020 Page 5 of 8



  to trigger the 30-day clock and that they did not have sufficient notice of the amount in controversy

  until receiving the discovery. Id. at *2. The court reasoned “viewed in context, the July E-Mail

  was an ‘other paper from which’ Defendant could have ascertained that the case was one which

  had ‘become removable.’” Id. (quoting 28 U.S.C. § 1446(b)(3)).

         That strikes the Court as precisely what occurred here. The January 21 st email was even

  more unambiguous and specific in communicating the damages than the email the court accepted

  in Barton. Plaintiff’s counsel here stated “[w]hile the current known medical expenses total

  approximately $168,000 per my current medical bill table (to be produced shortly), it is my

  understanding that Mr. Perez Jr. is scheduled to undergo another surgery. As a result, the medical

  expenses are expected to increase significantly in the near future.” [DE 1-2 at 5].       Plaintiff’s

  communication was not speculative and put Defendant on notice about the amount in controversy.

         Nevertheless, Defendant contends that emails in the course of settlement agreements

  should be viewed differently. In Towers of Oceanview S. Condo. Ass'n, Inc. v. Great Am. Ins. Co.

  of New York, the court explained “[i]n determining whether settlement correspondence meets this

  threshold, the Court is mindful that, often, ‘a settlement demand provides only marginal evidence

  of the amount in controversy because the plaintiff's letter is nothing more than posturing by

  plaintiff's counsel for settlement purposes and cannot be considered a reliable indicator of the

  damages sought by the plaintiff.’” Towers of Oceanview S. Condo. Ass'n, Inc. v. Great Am. Ins.

  Co. of New York, 2014 WL 4376147, at *3 (S.D. Fla. Sept. 4, 2014) (hereinafter “Towers”)

  (quoting Hall v. State Farm Mut. Auto. Ins. Co., 2014 WL 2987678, at *2 (M.D. Fla. July 2, 2014))

  (quotations omitted).

         There, the court found the email “to be more in line with an invitation to enter into

  settlement talks than an accounting of Plaintiff's damages” because Plaintiff wrote “‘the repairs



                                                   5
Case 2:20-cv-14069-KAM Document 13 Entered on FLSD Docket 05/05/2020 Page 6 of 8



  appear to be in the range of $80,000”, but offers no basis for this figure.” Towers, 2014 WL

  4376147, at *3 (citation omitted). However, there, the preliminary email was much more vague:

  “‘I cannot give you an exact demand at this time because the building is still in the process of

  repairs.’” Id. at *1. Additionally, because the “email references past talks of settling the case and

  invites Defendant to resume settlement discussions,” the court concluded, “[t]he $80,000 figure

  Plaintiff cites therefore seems more likely to be settlement posturing than the ‘honest assessment’

  of damages required for the email to serve as a basis for removal.” Id. (quoting Golden v. Dodge-

  Markham Co., 1 F. Supp. 2d 1360, 1364 (M.D. Fla. 1998)).

         In contrast, while the January 21 st email references settlement negotiations, the Court finds

  this was an “honest assessment” and “a reliable indicator” of damages based on medical bills that

  were to be sent to Defendant shortly. As Towers noted “‘[o]n the other hand, settlement offers

  that provide specific information ... to support [the plaintiff's] claim for damages suggest the

  plaintiff is offering a reasonable assessment of the value of [his] claim and are entitled to more

  weight.’” Id. at *3 (quoting Jackson v. Select Portfolio Servicing, Inc., 651 F. Supp. 2d 1279, 1281

  (S.D. Ala. 2009)). Moreover, the $80,000 estimate in Towers hovered near the $75,000 threshold,

  whereas the estimate of $168,000 far surpassed it, and the email noted Plaintiff was scheduled to

  undergo another surgery, further notifying Defendant that damages would only increase. Also,

  given that “settlement offers” are a quintessential example of “other paper,” the Court does not

  find that simply referencing “exploring the possibility of settlement” automatically converts the

  communication to mere posturing. See Lowery, 483 F.3d at 1213 n.62.

         While Towers cautioned, “[t]he rules are designed to avoid the premature removal of cases

  on an undeveloped record, and to “encourage defendants to use early discovery to flesh out the

  amount in controversy,” the Court is unconvinced that remanding would frustrate the purpose of



                                                   6
Case 2:20-cv-14069-KAM Document 13 Entered on FLSD Docket 05/05/2020 Page 7 of 8



  28 U.S.C. § 1446(b)). Id. at *4 (quoting Jennings v. Powermatic, 2014 WL 2003116, at *3 (M.D.

  Fla. May 15, 2014)). The Court is also mindful that “courts do not permit a defendant to keep its

  head in the proverbial sand regarding the amount in controversy . . . .” Garden Terrace APTS. No.

  9 Ass'n, Inc. v. W. Heritage Ins. Co., 2016 WL 8488924, at *2 (S.D. Fla. Feb. 12, 2016).

         The January 21st email unambiguously communicated that the amount in controversy

  would well exceed $75,000.00. Accordingly, that was the first “other paper” which triggered the

  30-day clock and the proper document for Defendant to base the Notice of Removal on. See

  Capitini v. Balfour, 2019 WL 587180, at *2 (S.D. Fla. Jan. 18, 2019) (“the Court does not see why

  Defendant should be permitted to rely on its apparent willful blindness to extend the removal

  deadline . . .”). The Court therefore finds that the Notice of Removal was untimely.

  IV.    CONCLUSION

         Based upon the foregoing, it is hereby ORDERED AND ADJUDGED that:

         1. The Motion to Remand to State Court [DE 7] is GRANTED.

         2. This matter is REMANDED to the Circuit Court for the Tenth Judicial Circuit in and

             for Highlands County, Florida.

         3. All other Motions DENIED AS MOOT.

         4. The Clerk shall CLOSE the case.

         DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

  this 5th day of May, 2020.




                                                              KENNETH A. MARRA
                                                              United States District Judge



                                                  7
Case 2:20-cv-14069-KAM Document 13 Entered on FLSD Docket 05/05/2020 Page 8 of 8




                                       8
